Citation Nr: 0818690	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-35 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a chronic 
genitourinary disability, claimed as microscopic hematuria.

3.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis of C6-7 with disc space narrowing 
and spinal stenosis, with radiation of pain to the left 
shoulder and numbness in the hands and fingers.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from August 1981 until his 
retirement in September 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Regional 
Office (RO) that granted service connection for a cervical 
spine disability, and which assigned a 10 percent evaluation 
for it.  In addition, the RO denied service connection for 
bilateral hearing loss and a genitourinary disability, 
claimed as microscopic hematuria.  The veteran has disagreed 
with the evaluation assigned to the cervical spine 
disability, and the denials of service connection.  This case 
was previously before the Board in August 2006, at which time 
it was remanded to ensure due process and for additional 
development of the record.

The Board notes that its August 2006 decision granted service 
connection for residuals of a fracture of the left ankle.  
That determination also remanded the claims for service 
connection for a disorder manifested by dizziness and a 
prostate disorder, claimed as prostate hyperplasia with 
elevated prostate specific antigen.  Based on additional 
evidence, the RO, by rating action dated in February 2008, 
granted service connection for vestibular dysfunction with 
vertigo and benign prostatic hypertrophy.  Accordingly, this 
decision is limited to the issues set forth on the preceding 
page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record discloses that the veteran was examined by the VA 
in June 2007 and again in January 2008.  It is significant to 
point out, however, that the supplemental statement of the 
case issued in February 2008 failed to list the January 2008 
VA examination.  Thus, there is no indication that the 
findings on the examination at that time were considered by 
the RO.  

Additionally, the Board notes that the veteran has now been 
service connected for a vestibular disorder, and he reported 
subjective hearing loss on the 2008 examination.  The last 
audiology examination occurred 5 years ago.  Thus, the Board 
finds that a new VA audiology examination would assist in 
adjudicating the claim for service connection for hearing 
loss.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
audiological examination to determine 
whether he suffers from hearing loss in one 
or both ears, the nature of the hearing 
loss, and whether such hearing loss is 
related to his military service or service-
connected vestibular dysfunction with 
vertigo.  The claims folder should be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should provide a rationale for the 
opinions expressed. 

2.  Thereafter, the record should be 
reviewed to determine whether the 
veteran's claims may be granted.  If not, 
the RO/AMC should issue a supplemental 
statement of the case on the issues listed 
on the cover page that considers the 
findings of the VA examinations conducted 
in January 2008, and any additional 
evidence added to the record thereafter.  
The case should then be returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



